Case 1:17-cr-00427-WJM Document 68 Filed 02/11/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Criminal Action No. 17-cr-427-1-WJM


UNITED STATES OF AMERICA,

       Plaintiff,
v.

1. JOSE BURCIAGA ANDASOLA,

     Defendant.
_____________________________________________________________________

                MOTION FOR SUPPLEMENTAL DISCOVERY
_____________________________________________________________________

       Defendant, Jose Burciaga Andasola, by (“Andasola”), by his counsel of record,

Peter R. Bornstein, moves this Court for supplemental discovery concerning a

“confidential human source” utilized in this case who is now deceased. As grounds in

support of his motion, Mr. Andasola states to the Court as follows:

       1.      Defendant is charged in a Superseding Indictment with three crimes

relating to controlled substances. He is charged in Count 1 with distributing 50 grams or

more of Methamphetamine and 500 grams or more of a mixture and substance

containing Methamphetamine contrary to 21 U.S.C. § 841(a)(1). He is charged in Count

2 with distributing and possessing 100 grams or more of heroin in violation of 21 U.S.C. §

841(a)(1). In Count 3 of the Superseding Indictment he is charged with possession of a

firearm while being an alien who is unlawfully in the United States in violation of 18 U.S.C.

§ 922(g)(5).
Case 1:17-cr-00427-WJM Document 68 Filed 02/11/19 USDC Colorado Page 2 of 4




       2.     The Superseding Indictment alleges that the drug offenses occurred on

February 3, 2017 and that the firearm offense occurred on November 6, 2017.

       3.     The two drug counts are supported by evidence consisting of an audio and

video recording of a “confidential human source” who was acting in the capacity of a

confidential informant for the Federal Bureau of Investigation. This informant is now

dead; allegedly killed in a car accident at some unknown date and some unknown

location to the defense.

       4.     The Government intends to authenticate and use at trial the video and

audio recordings containing the statements made by the informant, as well as statements

made by Andasola. At least some, if not all, of these statements made by the informant

are offered for the truth of the matter asserted and are, therefore, hearsay statements.

       5.     Rule 806 of the Federal Rules of Evidence provide:

       When a hearsay statement -- or a statement described in rule 801(d)(2)(C),
       (D), or (E) – has been admitted in evidence, the declarant’s credibility may
       be attacked, and then supported, by any evidence that would be admissible
       for those purposes if the declarant had testified as a witness. The court
       may admit evidence of the declarant’s inconsistent statement or conduct,
       regardless of when it occurred or whether the declarant had an opportunity
       to explain or deny it.

       6.     Defendant seeks the name and identity of the informant to be able to make

an investigation into his credibility. Further, it is known that this informant was allowed to

stay in the United States in order to cooperate and was provided with money. A search

warrant affidavit alleges that the informant was extremely active during some unknown

period of time.




                                              2
Case 1:17-cr-00427-WJM Document 68 Filed 02/11/19 USDC Colorado Page 3 of 4




       7.     Defendant Andasola is entitled to all possible impeachment evidence in the

possession of the FBI and in the possession of the United States Attorney’s Office for the

District of Colorado and elsewhere in the United States.

       8.     Additionally, the Defendant is entitled to receive from the prosecution all

Brady and Giglio information relating to the credibility of the informant including, without

limitation, his use of legal and illegal drugs, alcohol, instances of lack of credibility, and

inducements and payments.

       9.     The Government has not furnished this information previously to the

defense, and a request for this information made to the Assistant United States Attorney

on February 4, 2019 has not resulted in voluntary agreement to provide the requested

information concerning the informant.

       WHEREFORE, Andasola requests additional discovery consistent with the

obligation of the prosecution to provide impeaching evidence and exculpatory evidence

concerning an unnamed informant whose testimony on audio and video will be utilized at

the trial of Mr. Andasola.

       Respectfully submitted this 11th day of February, 2019.

                                           THE LAW OFFICES OF PETER R. BORNSTEIN

                                           s/ Peter R. Bornstein
                                           Peter R. Bornstein
                                           6060 Greenwood Plaza Blvd., Suite 500
                                           Greenwood Village, CO 80111
                                           Telephone: 720-354-4440
                                           Facsimile: 720-287-5674
                                           E-mail: pbornstein@prblegal.com
                                           Attorney for Defendant Jose Burciaga
                                           Andasola


                                              3
Case 1:17-cr-00427-WJM Document 68 Filed 02/11/19 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2019, I electronically filed the
foregoing MOTION FOR SUPPLEMENTAL DISCOVERY with the Clerk of the Court
using the CM/ECF system which will send notification of such filing to all counsel of
record.



                                           s/ Jeannette Wolf
                                           Jeannette Wolf, Paralegal




                                              4
